FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                       November 10, 2015
                         _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
MATTHEW RUCKER,

      Plaintiff - Appellant,

v.                                                         No. 15-3039
                                                  (D.C. No. 5:13-CV-03028-JAR)
SERGEANT JASON GILMORE;                                      (D. Kan.)
LIEUTENANT TRACY MCCULLOCH;
WARDEN JEFFREY FEWELL; DON
ASH; SERGEANT ROBERT ROME;
MAJOR JAMES EICKOFF; CAPTAIN
JOHN RUSSELL,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before TYMKOVICH, Chief Judge, HOLMES and PHILLIPS, Circuit Judges.
                 _________________________________

      Matthew Rucker appeals from the district court’s grant of summary judgment

to defendants in his civil rights suit under 42 U.S.C. § 1983. Exercising jurisdiction

under 28 U.S.C. § 1291, we affirm.




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Mr. Rucker was confined at the Wyandotte County Detention Center, which

has a policy that inmates must send all non-official mail on postcards, rather than in

envelopes. After jail officials confiscated letters to media that he enclosed in

envelopes, Mr. Rucker wrote a TV station a series of five postcards. Those cards

included statements that a health care provider construed as suicidal. Mr. Rucker

was transferred to the medical housing unit and placed on suicide watch. He alleges

the medical cell was unsanitary, with urine on the floor and mattress; he was not

given a gown for four hours; the heat did not work; and he was forced to shower

shackled in a locked cage shower. Ultimately he sued defendants for violating his

rights under the First, Eighth, and Fourteenth Amendments.

      In a comprehensive order, the district court determined that defendants were

entitled to qualified immunity. The court held that Mr. Rucker had not shown any

violation of his right to free speech and that, to the extent he challenged the

postcard-only policy, the law was not clearly established that such a policy could be

unconstitutional. The court further held that Mr. Rucker had not shown that

retaliation was the “but for” motive for placing him on suicide watch. As for his

conditions of confinement, the court determined that the conditions did not rise to the

level of constitutional violations, particularly since they lasted just hours or at most a

few days. The court also held that Mr. Rucker had offered no evidence that

defendants were deliberately indifferent to the conditions. Finally, the court held that

Mr. Rucker’s right to equal protection was not violated when officials refused to give

him copies of policies that other inmates allegedly received.

                                            2
      Mr. Rucker proceeds pro se on appeal, as he did in the district court. Although

we liberally construe his filings, he must follow the same procedural rules as other

litigants. See Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir.

2005). Federal Rule of Appellate Procedure 28(a)(8)(A) directs an appellant to

provide, in his opening brief, an “argument, which must contain . . . [his] contentions

and the reasons for them, with citations to the authorities and parts of the record on

which [he] relies.” “[T]he court cannot take on the responsibility of serving as the

litigant’s attorney in constructing arguments and searching the record.” Garrett,

425 F.3d at 840.

      Mr. Rucker’s opening brief presents vague and conclusory assertions that fail

to address the district court’s detailed reasons for granting summary judgment to

defendants. The first point in his argument section is that defendants have not shown

he agreed to the jail’s postcard-only policy. That is irrelevant; he is bound by

policies in effect regardless of whether he agrees with them. The second point states

that defendants, as Kansas officials, have contracted with the United States “to cause

no injury or harm to any and/or all natural person[]s,” Aplt. Opening Br. at 3, but

they have in fact harmed him. This general assertion is insufficient to challenge the

judgment. “Under Rule 28, which applies equally to pro se litigants, a brief must

contain more than a generalized assertion of error.” Garrett, 425 F.3d at 841 (ellipsis

and internal quotation marks omitted); see also Reedy v. Werholtz, 660 F.3d 1270,

1275 (10th Cir. 2011) (“Issues not adequately briefed will not be considered on

appeal.”). “When a pro se litigant fails to comply with [Rule 28], we cannot fill the

                                           3
void by crafting arguments and performing the necessary legal research.” Garrett,

425 F.3d at 841 (brackets and internal quotation marks omitted).

      Mr. Rucker makes additional assertions in his reply brief, but they too are

general, and in any event they come too late. “The general rule in this circuit is that a

party waives issues and arguments raised for the first time in a reply brief. We see

no reason to depart from that rule here.” Reedy, 660 F.3d at 1274 (brackets,

citations, and internal quotation marks omitted).

      Mr. Rucker’s motion to proceed without prepayment of costs and fees is

granted. He is reminded that he must continue to make partial payments until the full

amount of costs and fees is paid in full. The judgment of the district court is affirmed

for substantially the reasons set forth in the district court’s Memorandum and Order

filed on February 6, 2015.


                                            Entered for the Court


                                            Timothy M. Tymkovich
                                            Chief Judge




                                           4